--------------------------------------------------------------------------------

Exhibit 10.2

KIRBY CORPORATION
 
Nonemployee Director Compensation Program


Annual Director Fee


1.    Each director will receive an annual fee of $24,000, payable in four equal
quarterly payments to be made at the end of each calendar quarter, unless the
director elects to receive (a) a stock option for shares of Kirby common stock
or (b) restricted shares of Kirby common stock, in lieu of all or part of the
cash fee. The fee will be prorated for any director elected between annual
stockholder meetings.


2.    The election to receive a stock option or restricted stock in lieu of
director fees will be made annually. Except as provided in the next sentence,
any director who elects to receive a stock option or restricted stock in lieu of
all or part of the annual fee for the year following any annual meeting of
stockholders must give written notice of that election to Kirby no later than
the December 31 preceding such annual meeting. A newly elected director must
give written notice of his or her election to receive a stock option or
restricted stock in lieu of all or part of the annual fee no later than 30 days
after the date of his or her first election as a director.


3.    The stock option shall be issued on the following terms:


(a)    The number of shares of stock subject to the option will be equal to (i)
the portion of the annual fee that a director elects to receive in the form of a
stock option divided by (ii) the fair market value of a share of stock on the
date of grant multiplied by (iii) 3, with the result then rounded to the nearest
whole share.


(b)    The exercise price per share will be the fair market value on the date of
grant. The fair market value of a share of stock means the mean of the high and
low sales price on the New York Stock Exchange on the date of reference.


(c)    The option will vest one-fourth on the first quarterly payment date,
one-fourth on the second quarterly payment date, one-fourth on the third
quarterly payment date and one-fourth on the fourth quarterly payment date or,
in the case of a director elected between annual stockholder meetings, in equal
parts on the remaining quarterly payment dates prior to the first anniversary of
the most recent annual meeting of stockholders.


(d)    The option will be subject to the terms of the plan under which it is
issued, including without limitation provisions relating to vesting, exercise,
termination and transferability.


--------------------------------------------------------------------------------



4.    The restricted stock shall be issued on the following terms:


(a)    The number of shares of restricted stock will be equal to (i) the portion
of the annual fee that a director elects to receive in the form of restricted
stock divided by (ii) the fair market value of a share of stock on the date of
grant multiplied by (iii) 1.2, with the result then rounded to the nearest whole
share.


(b)    The fair market value of a share of stock means the mean of the high and
low sales price on the New York Stock Exchange on the date of reference.


(c)    The restricted stock will vest one-fourth on the first quarterly payment
date, one-fourth on the second quarterly payment date, one-fourth on the third
quarterly payment date and one-fourth on the fourth quarterly payment date or,
in the case of a director elected between annual stockholder meetings, in equal
parts on the remaining quarterly payment dates prior to the first anniversary of
the most recent annual meeting of stockholders.


(d)    The restricted stock will be subject to the terms of the plan under which
it is issued, including without limitation provisions relating to vesting and
transferability.


5.    Except as provided in the next sentence, the date of grant of an option or
restricted stock granted in lieu of the annual fee means the date of the next
annual meeting of stockholders after the election by the director to receive a
stock option or restricted stock in lieu of cash fees. For a newly elected
director, the date of grant means the date of his or her election to receive a
stock option or restricted stock in lieu of cash fees.


6.    The quarterly payment of cash fees and vesting of stock options and
restricted stock are contingent on a director's continuing to serve in that
capacity on each such quarterly payment or vesting date.


Annual Committee Chairman and Presiding Director Fees


1.    The Chairman of the Audit Committee will receive an annual fee of $15,000.
The Chairmen of the Compensation Committee and the Governance Committee will
each receive an annual fee of $10,000. The director selected to be the presiding
director at executive sessions of non-management directors will receive an
annual fee of $5,000. All of such fees will be payable in four equal quarterly
payments to be made at the end of each calendar quarter. The committee chairman
and presiding director fees will be prorated for any director who is elected to
such position between annual meetings of the board of directors.


2.    The quarterly payment of the committee chairman and presiding director
fees is contingent on a director’s continuing to serve in such position on each
such quarterly payment date.


--------------------------------------------------------------------------------



Meeting Fees


1.    Each director will receive a fee of $1,250 for each board meeting attended
in person or by telephone.


2.    Each member of a committee of the board will receive a fee of $3,000 for
each committee meeting attended in person or by telephone.


Automatic Stock Option Grants


1.    Each director will receive an option for 10,000 shares of Kirby common
stock upon his or her first election as a director.


2.    Each director will receive an option for 6,000 shares of Kirby common
stock immediately after each annual meeting of stockholders.


3.    The exercise price per share in both cases will be the fair market value
on the date of grant. The options will be subject to the terms of the plan under
which they are issued, including without limitation provisions relating to
vesting, exercise, termination and transferability.


Automatic Restricted Stock Grants


1.    Each director will receive 1,000 restricted shares of Kirby common stock
immediately after each annual meeting of stockholders.


2.    The restricted stock will be subject to the terms of the plan under which
it is issued, including without limitation provisions relating to vesting and
transferability.


General


1.    This compensation program may be amended, modified or terminated by the
board at any time.


2.    This compensation program applies only to directors of Kirby who are not
employees of Kirby or any of its subsidiaries.


3.    This compensation program is effective May 11, 2006 and amends and
restates in its entirety the Nonemployee Director Compensation Program
previously in effect.
 

--------------------------------------------------------------------------------